982 So. 2d 1195 (2008)
J.L.H., Mother of D.E.A. and H.S.A., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D07-3731.
District Court of Appeal of Florida, Fifth District.
May 19, 2008.
Peter J. Sziklai, Ocala, for Appellant.
Joyce C. Miller, Wildwood, Susan W. Fox of Fox & Loquasto, P.A., Tampa and Wendy S. Loquasto, of Fox & Loquasto, P.A., Tallahassee, for Appellee.
Ama N. Appiah, of Guardian ad Litem Program, Orlando, for Guardian ad Litem Program.
ORFINGER, J.
The mother, J.L.H., appeals a final order terminating her parental rights to her minor children, D.E.A. and H.S.A. We affirm.
The Department of Children and Families (DCF) sheltered the children in January 2006, based on allegations of drug use by both parents in the children's presence, a lack of food for the children, and inadequate sanitation. The children were adjudicated dependent, and the mother agreed to a case plan with a goal of reunification. Over the next year, the mother did little to *1196 comply with the case plan, failing to seek substance treatment, complete parenting classes, or obtain other evaluations mandated by the case plan. DCF case workers testified that the mother saw the children only three times during the year, and well into the case plan, the mother was sent to prison for violating probation. For these reasons, DCF sought termination of the mother's parental rights so the children could be adopted by a relative.
After examining all of the evidence, including the mother's inability to remain drug free or to demonstrate an ability to provide her children with a safe environment free of drugs, the lower court made the difficult decision to terminate the mother's parental rights. The record reveals no basis to overturn that decision. Williams v. Dep't of Health & Rehab. Servs., 648 So. 2d 841 (Fla. 5th DCA 1995). The decision of the trial court is affirmed.
AFFIRMED.
PLEUS and EVANDER, JJ., concur.